Citation Nr: 0702243	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from June 28, 2004.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel











INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.  His military records show that he served in 
Afghanistan in the United States Marine Corps and that his 
military decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
bilateral hearing loss, effective from June 28, 2004 (the 
date entitlement to VA compensation for hearing loss first 
arose, pursuant to 38 C.F.R. § 3.400 (2006)).  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
hearing loss for separate periods of time, from June 28, 
2004, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In June 2004, the veteran's claims file was transferred to 
the custody of the Buffalo, New York, VA Regional Office 
(RO), which is now the agency of original jurisdiction over 
the current appeal.


FINDINGS OF FACT

For the period from June 28, 2004 to the present, the 
veteran's bilateral hearing loss was manifested by Level II 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss for the period from June 28, 2004 to the present 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's original claim for VA compensation for hearing 
loss was received in March 2004.  He was notified of the 
provisions of the VCAA in correspondence dated in March 2004 
and February 2005.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private treatment records pertaining to the 
state of his hearing disability for the time period at issue 
have been obtained and associated with the evidence.  These 
include the reports of audiological examinations conducted in 
March 2004, April 2005, and October 2005.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it 
pertained to increased rating and earlier effective date 
claims.  The claims file shows that the veteran was duly 
issued notice of how the VCAA provisions pertained to 
increased rating and earlier effective date claims in letters 
dated in March 2006 and November 2006.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to an initial 
compensable evaluation for bilateral hearing loss from June 
28, 2004.

The veteran has been granted service connection and a 
noncompensable evaluation for bilateral hearing loss 
effective June 28, 2004.  He contends that his hearing 
impairment is significantly disabling and warrants the 
assignment of a compensable evaluation.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average.

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97 
98-
104 
105
+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The report of a service-authorized pre-discharge audiological 
evaluation conducted on March 15, 2004 shows that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
40
35
75
75
56.25
LEFT
15
25
20
35
60
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was sensorineural hearing loss, bilaterally.  The 
veteran was deemed by the examining audiologist to be a good 
candidate for electronic hearing aids.  Evaluating this test 
score based on Table VI, the veteran's right ear hearing 
acuity is at Level II and his left ear is at Level II.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.  

The veteran submitted a private audiogram report dated in 
April 2005.  Although the report used audiometric standards 
that are not used by VA to measure the veteran's hearing 
loss, the report is significant for the statement of the 
examiner that he deemed the veteran's hearing acuity to have 
worsened as compared to an in-service audiogram dated in 
2001.

The veteran was provided with another VA audiological 
examination on October 21, 2005.  The report of the 
evaluation shows that the veteran's pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
40
35
75
85
59
LEFT
15
20
10
35
55
30

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 96 percent in the left ear.  
Following the examination, moderate sensorineural hearing 
loss of the right ear and mild sensorineural hearing loss of 
the left ear was diagnosed.  Evaluating this test score based 
on Table VI, the veteran's right ear hearing acuity is at 
Level III and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation.

Based on the above discussion, the Board concludes that the 
objective audiological evidence demonstrates that the 
veteran's bilateral hearing loss was manifested by objective 
evidence of a slight increase in its level of severity in his 
right ear for the period at issue.  However, on application 
of the rating schedule, the objective findings remain 
insufficient to support the assignment of a compensable 
evaluation for bilateral sensorineural hearing loss for 
period from June 28, 2004 to the present.  The veteran's 
appeal must therefore be denied.


ORDER

An initial compensable evaluation for bilateral hearing loss 
for the period commencing on June 28, 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


